Opinion filed November 19, 2015




                                     In The

        Eleventh Court of Appeals
                                  ___________

                              No. 11-15-00167-CR
                                  ___________

             JOHNNY MENDEZ RODRIGUEZ, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                            Dawson County, Texas
                        Trial Court Cause No. 13-7279


                     MEMORANDUM OPINION
      Appellant, Johnny Mendez Rodriguez, pleaded guilty to the offense of
possession of a controlled substance, to-wit: methamphetamine, a state jail felony.
Pursuant to the terms of the plea agreement, the trial court deferred the
adjudication of Appellant’s guilt and placed him on community supervision. The
State later filed an application to adjudicate, and the trial court adjudicated
Appellant’s guilt but again placed him on community supervision. Subsequently,
the State filed an application to revoke community supervision. After a contested
hearing on revocation, the trial court found all of the State’s allegations to be true,
revoked Appellant’s community supervision, assessed his punishment at
confinement for two years in a state jail facility and a fine of $1,000, and ordered
restitution in the amount of $140. We dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the reporter’s record and the clerk’s record. Counsel also advised Appellant of his
right to review the record and file a response to counsel’s brief.
      Appellant has filed a pro se response in which he asserts that he has
discovered that the lab report indicated that the “Zip lock bag that was said to
contain Methamphetamine has No Trace Net Weight.” We first note that, contrary
to Appellant’s assertion, the lab report indicated that a trace amount of
methamphetamine was present. The report, to which Appellant stipulated when he
originally pleaded guilty to the offense, provides as follows: “Zip lock bag . . .
containing white residue Contains Methamphetamine Trace net weight.”
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex. Crim. App. 2001);
Traylor v. State, 561 S.W.2d 492, 494 (Tex. Crim. App. [Panel Op.] 1978).
      Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
                                           2
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v.
State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). In addressing an
Anders brief and pro se response, a court of appeals may only determine (1) that
the appeal is wholly frivolous and issue an opinion explaining that it has reviewed
the record and finds no reversible error or (2) that arguable grounds for appeal
exist and remand the cause to the trial court so that new counsel may be appointed
to brief the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005).
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. The record from the
contested hearing shows that Appellant admitted to some of the alleged violations
of the terms and conditions of his community supervision but offered explanations
for his violations.   His community supervision officer testified about various
violations by Appellant of the terms and conditions of his community supervision
as alleged in the State’s application to revoke. No evidentiary objections were
lodged at the revocation hearing. Based upon our review of the record, we agree
with counsel that no arguable grounds for appeal exist.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.


                                          3
       The motion to withdraw is granted, and the appeal is dismissed.


                                                  PER CURIAM


November 19, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        4